DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 39 is/are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by US Patent No. 4,819,794 to Silverstein et al (Silverstein).
Regarding claim 39, Silverstein discloses a package (Fig 1) capable of holding a suture comprising a substantially circular retaining member (12) that can hold a suture including an outer wall (16) and an inner wall (34), the inner wall being substantially circular and formed from a plurality of protrusions (44) radially spaced from the outer wall and defining a suture retaining area therebetween, wherein the inner wall defines a retaining area that can hold a needle and includes at least one opening (36) therein to permit reception of at least one suture therethrough, wherein at least one of the protrusions include a slot (a second opening 36) defined therein, the slot configured to secure an end of the suture therein, a substantially .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 39 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 2004/0050721 to Roby et al. (Roby) in view of US Patent No. 6,047,815 to Cerwin et al. (Cerwin), US Patent No. 3,233,819 to Flaherty and Silverstein.
Regarding claim 39, Roby discloses a suture package (100) comprising a suture retaining member (102) including an outer wall (116) and inner wall (118), inner wall being formed from a plurality of protrusion (118a, 118b) radially spaced from outer wall and defining a suture retaining area (122) therebetween, the inner wall defining a needle retaining area (130) and including at least one opening (124) therein to permit reception of at least one suture therethrough, a cover (110) configured to be received within the outer wall (116) of the suture In re Fout , 675 F.2d 297, 213USPQ 532 (CCPA 1982).  The modified Roby further does not teach the retaining member or cover to be substantially circular.  However Flaherty discloses that it was known in the art to have circular tray packages and cover (17, 14, Fig 2).  One of ordinary skill in the art would have found it obvious to change the shape of the oval Roby package to be more circular as suggested by Flaherty in order to better contain rolls of suture or have a different aesthetic design since it has been held that configuration of a claimed plastic container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  The modified Roby does not explicitly teach inner wall also substantially circular.  However, Silverstein discloses a storage case (Fig 1) wherein both outer (16) and inner walls (36) are substantially circular.  One of ordinary skill in the art would have found it obvious to also make the inner wall to be more circular as suggested by Silverstein in order to better contain rolls of suture or have a different aesthetic design since it has been held that configuration of a claimed plastic container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).  

Allowable Subject Matter
Claims 20-38 allowed.


Response to Arguments
Applicant's arguments filed 1/6/2022 have been fully considered but they are not persuasive. Applicant argues that the prior art does not teach slots configured to secure an end of the at least one suture.  However, this is not persuasive because applicant does not explicitly claim the suture and so long as the prior art has the structure as recited, then it would be capable of functioning with a suture, in the instance case, by securing an end of the suture through the opening of the modified Roby.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/               Examiner, Art Unit 3735